DETAILED ACTION

Applicant submission filed on December 08, 2021 is acknowledged.

Claim Objection
Claim 1 is objected to because of the following informalities:  
Referring to claim 1, the limitation “a distance of the gap is defined based on a thickness of the respective insulating covering.” failing to particularly point out and distinctly claim the subject matter.
This limitation does not clarify what kind of relationship exist between a distance of the gap and a thickness of the respective insulating covering such as a distance of the gap is one of higher/ lower than or same as a thickness of the respective insulating covering, or a distance of the gap is one of higher, lower or same as a combine thickness of a thickness of the respective insulating covering and a conductor or a wire proofing cover. 
Therefore, clarification is needed in order to properly consider this limitation.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2, 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itou et al. (WO2017187964 translation taken from US20190096543, hereinafter Itou).
Referring to claim 1, Itou discloses a wire harness (figures 1-2 of Itou) comprising: 
a wire bundle that includes a plurality of wires (wires in figure 2), each wire of the plurality of wires (each of wires) includes a conductor (8) and an insulating covering (9) that covers an outer circumference of the conductor (outer circumference of 8), and each wire (each of wires) of the plurality of wires includes an exposed portion at which the conductor is exposed from the insulating covering (exposed portion of wire from 9); 
a splice body (a body portion at 4); and 
a waterproofing cover (waterproofing agent 6), wherein:
 at the splice body (the body portion at 4), the respective exposed portions of the plurality of wires (exposed potion of wires 8) are bonded to each other (bonding at 4), 
a covered region is defined as a portion of the wire bundle that is adjacent to the splice body and at which the respective conductors are covered by the respective insulating coverings (a portion of respective 8 covered by respective 9), 
(6 covering the splice body at 4 and portion of 8 with 9), and
 the waterproofing cover (6) includes an inter-wire filling that covers an entire circumference of at least one of the wires forming the wire bundle, and the waterproofing cover filling a gap between the wires with the resin material (see figure 2 and paragraph 0011 states, “ the outer peripheral surface of the exposed conductor portion and the outer peripheral surfaces of the coating material end portions adjacent to the exposed conductor portion, of the insulated wires are continuously covered with the waterproofing agent, and the gap between adjacent insulated wires of the plurality of insulated wires is sealed with the waterproofing agent at the coating material end portions adjacent to the exposed conductor portion”  and paragraph 0029), and a distance of the gap is defined based on a thickness of the respective insulating covering (by having the gap and a thickness of insulating covering, this limitation satisfy because a distance of the gap is one of higher/ lower than or same as a thickness of the respective insulating covering, see figure 2; note: this limitation in unclear because it is not clear what kind of relationship exist between a distance of the gap and a thickness of the respective insulating covering, see further in details under USC 112).
Referring to claim 2, Itou discloses the wire harness according to claim 1, wherein in the inter-wire filling, the resin material covers the entire circumference of each of the plurality of wires forming the wire bundle (see explanation of rejection of claim 1; and figure 2).
Referring to claim 5, Itou discloses the wire harness according to claim 1, wherein: the wire bundle is divided into a first wire bundle including a first plurality of plurality of the wires and a second wire bundle including one or more of the plurality of wires, the first wire bundle and the second wire bundle extend in different directions on both sides of the splice body, the waterproofing cover integrally covers the splice body, the covered region of the first wire bundle, and the covered region of the second wire bundle with the resin material, and the inter-wire filling in at least a region between the plurality of wires forming the first wire bundle (see explanation of rejection of claim 1; and figure 2).
Referring to claim 6, Itou discloses the wire harness according to claim 1, further comprising a sheet enveloping an outer circumference of the waterproofing cover, wherein the waterproofing cover covers an entire circumferences of the splice body between the sheet and the splice body and the waterproofing cover covers an entire circumference of the covered region between the sheet and the covered region. (see explanation of rejection of claim 1; and figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over  Itou in view of More et al. (US4863535, hereinafter More).
	
Referring to claim 3, Itou discloses the wire harness according to claim 1, at the reference position, the distance of the gap having a distance that is 3% or more of the thickness of the respective insulating covering (clearly shown in the figure 3, gap between wires are 3% or more of a thickness of the insulating covering).
Itou fails to disclose wherein the waterproofing cover that covers the covered region to at least a reference position located 10 mm away from a center of the splice body.
More discloses wherein the waterproofing cover that covers the covered region to at least a reference position located 10 mm away from a center of the splice body. (23 in figure 2 and page 2 states, “The size of sheet 24 depends, of course, upon the size of the junction 2 to be covered and protected. Generally, for most seals, a pad about 4.0-5.0 cm by 3.0-4.0 cm will be sufficiently large, as many typical automotive or marine electrical junctions 2 are about 1.0-2.0 cm long and about 0.25-0.75 cm wide”);
Additionally, at the reference position, a gap having a distance that is 3% or more of a thickness of the respective insulating covering (clearly shown in the figure 5 and 10, gaps between wires are 3% or more of a thickness of the respective insulating covering).

It would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to modify the wire harness of Itou to have length of the waterproofing cover as taught by More in order to maximize area of covering by waterproofing cover around cable junction to provide effective moisture seals. 

Referring to claim 4, Itou in view of More disclose the wire harness according to claim 3, wherein:
at the reference position, wherein a plurality of gaps, including the gap, are included between all of the plurality of wires 5forming the wire bundle and adjacent wires, and distance of each of the plurality of gaps is at least 3% of the respective thickness of the respective insulating covering, and the inter-wire filling is formed by filling the plurality of gaps (see explanation in the rejection of the claims 3 above).


Response to Arguments
Applicant's arguments filed 12/08/2021 have been fully considered but they are not persuasive. 
Refereeing to Applicant arguments to claim 1, Applicant states, “However, Itou does not teach that a distance of the gap between the wires is defined based on a thickness of the insulating covering, as recited in independent claim 1. At most, Itou merely teaches that the gaps are defined as being between adjacent insulated wires 3 and that this gap is sealed with the waterproofing agent 6. See Itou paragraph [0006]. Itou does not disclose how the distance of the gap is set/determined. Thus, Itou fails to disclose at least this feature of independent claim 1”.
Responding to applicant arguments, by having the gap and a thickness of insulating covering, this limitation satisfy because a distance of the gap is one of higher/ lower than or same a thickness of the respective insulating covering, see figure 2 satisfy one of the three condition; additionally, this limitation does not clarify what kind of relationship exist between a distance of the gap and a thickness of the respective insulating covering such as a distance of the gap is one of higher/ lower than or same the respective insulating covering, OR a distance of the gap is one of higher/ lower than or same a combine thickness of a thickness of the respective insulating covering and a conductor or a wire proofing cover. 
Therefore, the applicant arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/PARESH PAGHADAL/Primary Examiner, Art Unit 2847